Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  The instant application has been assigned to a new examiner.  Rejection of the previous office action, not repeated below are withdrawn. Responses to the arguments of the applicant are presented after the first rejection which they are directed to. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom WO 2016/071760, in view of Drager et al. 20020185027.
Sandstrom WO 2016/071760 discloses a method for making high precision patterned cylinders with arbitrary patterns and without a seam. In particular it relates to a method forming a 3D nano printing surface with non-binary features on a cylindrical form forming a seamless 3D 
Drager et al. 20020185027 teaches cylindrical sleeves for printing made of aluminum [0009]. The use of diamond turning (on a lathe) to machine the surface of the cylinder to a high surface smoothness is disclosed [0012]. 

	The applicant argues that Sandstrom WO 2016/071760 does not teach the diamond turning step.  The examiner disagrees, pointing to the express use of a lathe (lathing) to form a smooth surface prior to coating the resist.  This provides direction to the use to diamond turning using a lathe taught in Drager et al. 20020185027 for the same purpose.

Claims 1-4,6-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Yamaguchi et al. 20140217449, in view of Sandstrom WO 2016/071760, in view of Drager et al. 20020185027
Yamaguchi et al. 20140217449 discloses a method of making a roll-shaped nano-imprint mold, wherein as shown in FIG. 21, an exposure apparatus 400 grasps a roll-shaped member 401 coated with a resist layer with a roll grasp portion not shown, and is provided with a rotation control section 402, processing head portion 403, shift mechanism section 404, and exposure control section 405. The rotation control section 402 rotates the roll-shaped member 401 on the center of the roll-shaped member 401 as the axis. The processing head portion 403 applies laser light to expose the resist layer of the roll-shaped member 401. The shift mechanism section 404 shifts the processing head portion 403 at a control velocity along the long-axis direction of the roll-shaped member 401. The exposure control section 405 controls pulse signals of laser exposure by the processing head portion 403, based on a reference signal synchronized with rotation of the roll-shaped member 401 by the rotation control section 402. ([0165-0168]; and 
It would have been obvious to modify the process of Yamaguchi et al. 20140217449 by diamond turning using a lathe to form the smooth surface as taught by Drager et al. 20020185027 prior to coating the resist with a reasonable expectation of success based upon the 
The applicant argues that Sandstrom WO 2016/071760 does not teach the diamond turning step.  The examiner disagrees, pointing to the express use of a lathe (lathing) to form a smooth surface prior to coating the resist.  This provides direction to the use to diamond turning using a lathe taught in Drager et al. 20020185027 for the same purpose.

Claims 1-4,6-8,11-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Yamaguchi et al. 20140217449, in view of Sandstrom WO 2016/071760 and Drager et al. 20020185027, further in view of  Suzuki et al. US 2016/01114503.
Suzuki et al. 20160114503 discloses a seamless mold manufacturing method of the invention is a seamless mold manufacturing method having the steps of forming a thermal reaction type resist layer on a sleeve- shaped mold, and exposing using a laser and developing the thermal reaction type resist layer and thereby forming a fine mold pattern (see the abstract), wherein it is possible to fabricate a fine pattern of 1 um or less directly on a sleeve-shaped mold, and therefore, master mold fabricating techniques for nanoimprint or optical films are provided which provide a large area, are excellent in productivity, have a high degree of flexibility in the concavo-convex shape, and are capable of controlling the aspect ratio of the fine structure without restraint. Further, nanoimprint and optical films manufactured using the master mold prepared by the master mold fabricating techniques of the invention are continuous films without a seam with a fine shape pattern of 1 um or less on the surface, and therefore, are able to sufficiently adapt to increases in the film area. See paragraph [0040]. The sleeve is exemplified as a metal sleeve, for example see paragraph [0117] and [0183].

It would have been obvious to one skilled in the requisite art to modify the processes rendered obvious by the combination of Yamaguchi et al. 20140217449, Sandstrom WO 2016/071760 and Drager et al. 20020185027 as discussed above by utilizing a metal sleeve, such as that as taught by Suzuki, as the surface of the roll-shaped nano-imprint mold of Yamaguchi because it is taught that utilizing a sleeve-shaped mold provides for a master imprint mold having a fine pattern, a large area, are excellent in productivity, have a high degree of flexibility in the concavo-convex shape, and are without a seam. This is similar to the process extruded aluminum sleeves of Drager et al. 20020185027
The examiner relies upon the response above without further comment as no other arguments were advanced.

Claims 1-8,11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Yamaguchi et al. 20140217449, in view of Sandstrom WO 2016/071760, Drager et al. 20020185027 and Suzuki et al. US 2016/01114503,  further in view of Kang et al. US 2007/0042129.
Kang et al. US 20070042129  discloses an embossing assembly comprising an embossing sleeve having a three- dimensional pattern formed thereon, an expandable insert; and a drum over which said sleeve and said expandable insert are mounted, a method for preparing an embossing drum or an embossing sleeve, and a method for controlling the thickness of a plating material over the surface of a drum or sleeve in an electroplating process (abstract). In one embodiment of Kang, a light source (80) steadily moves in the direction of the longitudinal axis (either left to right or right to left) of the drum or sleeve and the drum or sleeve simultaneously 
It would have been obvious to one skilled in the requisite art to modify the processes rendered obvious by the combination of Yamaguchi et al. 20140217449, Sandstrom WO 2016/071760, Drager et al. 20020185027 and Suzuki et al. US 2016/01114503 by keeping the light source stationary as taught by Kang et al. US 20070042129  as it is clear that keeping the light source stationary is an art-recognized alternative to steadily moving the light source in a process of exposing a photosensitive material coated on the outer surface of the sleeve. 
Further, it would have been obvious to one skilled in the requisite art to utilize a step of electroplating the metal sleeve, as taught by Kang et al. US 20070042129 in the process of making a cylindrical nanoimprint mold of Yamaguchi et al. 20140217449, Sandstrom WO 2016/071760, Drager et al. 20020185027 and Suzuki et al. US 2016/01114503 because it is taught that combining photolithography and deposition (e.g., electroplating), produces an embossing drum or embossing sleeve which has no repeating defective spots, no defective joint lines and no separation defects because the three- dimensional pattern is formed directly on the drum or sleeve.
.
Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Yamaguchi et al. 20140217449, in view of Sandstrom WO 2016/071760 and Drager et al. 20020185027, Suzuki et al. US 2016/01114503 and Kang et al. US 2007/0042129, further in view of Sullivan et al. 200700782099.
Sullivan et al. 200700782099 discloses a significant improvement in the alignment of a particle-beam-generated pattern relative to a pre-existing pattern present on a substrate accomplished using optical measurement to register the particle beam to the pre-existing pattern. Use of a position fiducial which can be accurately measured by both an optical microscope and a particle beam axis is used to align a pre-existing pattern with a particle-beam-generated pattern during writing of the particle-beam- generated pattern. Registration of the pre-existing pattern to the fiducial and registration of the particle beam axis to the fiducial periodically during production of the particle-beam-generated pattern continually provides an improvement in the overall alignment of the pattern being created to the pre- existing pattern on the substrate. The improved method of alignment can be used to correct for drift, or thermal expansion, or gravitational sag, by way of example. See the abstract. As disclosed therein particle beams include laser beams. See paragraph [0001].
It would have been obvious to one skilled in the requisite art to modify the processes rendered obvious by the combination of Yamaguchi et al. 20140217449, in view of Sandstrom WO 2016/071760 and Drager et al. 20020185027, Suzuki et al. US 2016/01114503 and Kang et al. US 2007/0042129 by providing a position fiducial, as taught by Sullivan et al. 200700782099, 
The examiner relies upon the response above without further comment as no other arguments were advanced.
Claims 1-8 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Yamaguchi et al. 20140217449, in view of Sandstrom WO 2016/071760, Drager et al. 20020185027, Suzuki et al. US 2016/01114503 and Kang et al. US 2007/0042129, further in view of New 2332003.
New 2332003 teaches engraving a roller. The roller is first polished on a polishing lathe where a series of polishing stones are stone used to polish the roller. The roller is coated with an etch resist which is patterned and then etched in acid.  The acid resist is removed and the roller is then polished using the polishing lathe (page 1/right column line 49-page 2/left column/line 50)  The alternative use of a lathe with a cutting head/bit is taught to produce a mirror like finish (page 2/right column/line 18-page 3/left column/line 9)
	It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Yamaguchi et al. 20140217449,Sandstrom WO 2016/071760, Drager et al. 20020185027, Suzuki et al. US 2016/01114503 and Kang et al. US 2007/0042129 by forming a mirror finish on the electroplated features by using diamond turning taught by Drager et al. 20020185027 based upon the polishing of the finished structure on a lathe in the teachings of New 2332003. 
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Yamaguchi et al. 20140217449, in view of Sandstrom WO 2016/071760, Drager et al. 20020185027, Suzuki et al. US 2016/01114503,  Kang et al. US 2007/0042129 and Sullivan et al. 200700782099, further in view of New 2332003.
It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Yamaguchi et al. 20140217449,Sandstrom WO 2016/071760, Drager et al. 20020185027, Suzuki et al. US 2016/01114503,  Kang et al. US 2007/0042129 and 
Sullivan et al. 200700782099 by forming a mirror finish on the electroplated features by using diamond turning taught by Drager et al. 20020185027 based upon the polishing of the finished structure on a lathe in the teachings of New 2332003. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MacKay 3309984 teaches steel rollers which are turned on a lathe to produce a smooth surface (2/18-23). This is then plated with copper and patterned lithographically. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner




/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 7, 2022